DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.
  
Claims 1-13 and 15-33 are pending in this office action and presented for examination. Claims 1-2, 13, and 25 are newly amended by the RCE received October 19, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16-24, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth (Consistency and Security: AMD’s approach to GPU virtualization) in view of Vembu et al. (Vembu) (US 20180218530 A1) in view of Gupta et al. (Gupta) (US 20110010721 A1) in view of Ronca et al. (Ronca) (US 20120147958 A1).
Consider claim 1, Knuth discloses a processing unit comprising: at least one processing core (page 2, GPU) configured to execute a hypervisor (page 2, col. 2, hypervisor) and guest virtual machines (VMs) (page 2, VMs); a fixed function hardware block (page 2, GPU hardware; page 3, video encoder and security hardware) configured to implement a physical function (page 2, Physical Function), wherein virtual functions corresponding to the physical function (page 2, Virtual functions) are exposed to the guest VMs (page 2, VMs talk directly to the VF); and a set of registers, wherein subsets of the set of registers are allocated to store information associated with the virtual functions (page 2, allocating specific registers and memory for each VF), and wherein the fixed function hardware block executes, on behalf of a guest VM, one of the virtual functions based on the information stored in a corresponding one of the subsets (page 2, with SR-IOV, the physical separation is accomplished by allocating specific registers and memory for each VF. This allows the PCIe device to present multiple instances of itself to the hypervisor or specific VMs, with each instance tied back to a VF).
To any extent to which Knuth does not inherently disclose that the at least one processor core operates in a “kernel mode”, Vembu explicitly discloses of kernel mode ([0109], kernel mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vembu with the invention of Knuth, as this modification merely entails the combination of prior art elements (Knuth’s prior art elements as cited above, and Vembu’s kernel mode) according to known methods (use of a kernel mode in a processing unit) to yield predictable results (Knuth’s at least one processing core operating in a “kernel mode”), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination of Knuth and Vembu does not entail the fixed function hardware block executes, on behalf of the guest VM, one of the virtual functions based on a profile of the guest VM, wherein the profile of the guest VM indicates a required encode bandwidth.
On the other hand, Gupta discloses a fixed function hardware block executes, on behalf of a guest VM, based on a profile of the guest VM, wherein the profile of the guest VM indicates a requirement ([0026], lines 5-14, each VM has a SLA associated with it that may dictate, among other things, response time, execution time, and throughput. The SLA is used to generate a VM resource profile. This VM resource profile is mapped to the SLA and dictates, for example, the accelerator resources utilized by the VM or software application utilized by the VM. These accelerator resources include, for example, average accelerator CPU cycles, GPU cycles, average accelerator memory, or average bandwidth).
Gupta’s teaching ensure adequate resources are provided (Gupta, [0025], line 18) and particular desired metrics are achieved (Gupta, [0025], lines 24-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the combination of Knuth and Vembu in order to ensure adequate resources are provided and particular desired metrics are achieved. Note that Gupta’s teaching, when applied to the combination of Knuth and Vembu which entails virtual functions being executed by a fixed function hardware block on behalf of a guest VM, results in the overall concept that the fixed function hardware block executes, on behalf of the guest VM, one of the virtual functions based on a profile of the guest VM, wherein the profile of the guest VM indicates a requirement.
However, the combination thus far does not disclose that the requirement is a required encode bandwidth.
On the other hand, Ronca discloses a requirement is a required encode bandwidth ([0018], lines 17-32, embodiments of the invention may then divide the source video into a plurality of chunks and allocate a portion of an encoding bandwidth to each of the chunks. The size of the portion allocated to each chunk may be based on the complexity of the chunk, relative to other chunks in the source video. As used herein, encoding bandwidth refers to the amount of encoding data that may be used for a particular encoded video. Rather than simply allocating an equal amount of encoding bandwidth to each chunk, embodiments of the invention may allocate each chunk a portion of bandwidth based on a relative complexity of the chunk, such that a chunk with a high relative complexity may be encoded at a higher bitrate, and a chunk with a low relative complexity may be encoded at a lower bitrate. By allocating the encoding bandwidth based on relative complexity, embodiments may produce a higher-quality encoded video; [0028], lines 13-17, for a series of frames where many areas of the screen are changing, the encoder may need to encode a large amount of residue across the series of frames (i.e., the scene has a high residual energy), and so a higher bitrate encoding may be required to capture all the detail of the scene); [0038], lines 5-7, more specifically, a plurality of encoders 134 may be deployed across the virtual machine instances 162; [0038], lines 26-28, allocating an appropriate amount of encoding bandwidth to the encoders assigned to a given chunk (or chunks)).
Ronca’s teaching results in higher-quality encoded video (Ronca, [0018], line 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronca with the combination of Knuth, Vembu, and Gupta in order to result in higher-quality encoded video. Alternatively, this modification merely entails simple substitution of one known element (the bandwidth of Gupta) for another (encode bandwidth in particular, of Ronca) to obtain predictable results (the combination of Knuth, Vembu, and Gupta, wherein the requirement is a required encode bandwidth).
 
Consider claim 4, the previously presented prior art combination entails the processing unit of claim 1, wherein each subset of the set of registers includes a frame buffer to store frames that are operated on by the virtual function associated with the subset (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores), context registers to define an operating state of the virtual function (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch). In addition, Vembu discloses a doorbell to signal that the virtual function is ready to be scheduled for execution ([0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).
Vembu’s teaching enables efficient running of workloads from different virtual machines (Vembu, [0121], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca in order to enable efficient running of workloads from different virtual machines. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, and Vembu’s teaching of doorbells) according to known methods (use of doorbells as a mechanism to trigger execution) to yield predictable results (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, using doorbells as a mechanism to trigger execution), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 5, the overall combination entails the processing unit of claim 4, further comprising a scheduler configured to schedule a first guest VM of the guest VMs to execute a first virtual function of the virtual functions in a first time interval (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card) in response to signaling from the first guest VM (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; Vembu, [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); Vembu, [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; Vembu, [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; Knuth, page 3, requests of the resource-hungry applications in each VM).

Consider claim 6, the overall combination entails the processing unit of claim 5, wherein the hypervisor grants the first guest VM access to a first subset of the set of registers during the first time interval, and wherein the hypervisor denies unscheduled guest VMs access to the set of registers during the first time interval (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch. Switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card; Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 7, the overall combination entails the processing unit of claim 6, wherein the fixed function hardware block is configured to execute the first virtual function based on information stored in first context registers in the first subset of the set of registers (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch).

Consider claim 8, the overall combination entails the processing unit of claim 7, wherein at least one of a user mode driver and a firmware image of multimedia functionality used to implement the first virtual function are installed on the fixed function hardware block (Knuth, page 4, Even the AMD GPU’s firmware and microcode are protected to prevent intrusion. Any software, including Windows or hypervisor drivers, attempting to load its own firmware code onto the GPU itself must be properly signed and authenticated by the onboard security processor. Also see Vembu, [0089], lines 5-8, in some embodiments, driver software for the graphics processor translates API calls that are specific to a particular graphics or media library into commands that can be processed by the graphics processor; [0109], line 1, user mode graphics driver; [0093], line 3, firmware; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, and Vembu’s teaching of user mode driver and a firmware image) according to known methods (use of drivers and firmware) to yield predictable results (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, entailing the use of drivers and firmware), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143).

Consider claim 9, the overall combination entails the processing unit of claim 7, wherein the first guest VM writes information to a doorbell register in the first subset to signal to the scheduler that the first guest VM is ready to be scheduled for execution (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).

Consider claim 10, the overall combination entails the processing unit of claim 7, wherein the first guest VM is scheduled based on a priority associated with the first guest VM and other priorities associated with other guest VMs that are ready to be scheduled (Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 11, the overall combination entails the processing unit of claim 9, wherein the first guest VM performs graphics rendering on frames stored in a frame buffer in the first subset using the first virtual function during the first time interval (Knuth, page 2, in the case of a GPU, this could mean frame buffer memory and GPU cores). Note that graphics rendering on the aforementioned frames is inherent in Knuth. Nevertheless, Venbu explicitly discloses graphics rendering in, for example, [0003], lines 1-2, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, and Vembu’s teaching of graphics rendering) according to known methods to yield predictable results (the frames of Knuth being used in graphics rendering), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. 

Consider claim 12, the overall combination entails the processing unit of claim 11, wherein the first guest VM notifies the hypervisor in response to completing execution during the first time interval, and wherein the doorbell register in the first subset is cleared in response to completing execution during the first time interval (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; note that doorbell registers are necessarily cleared when serviced so that the doorbells are able to be set again for the next instance of work).

Consider claim 13, Knuth discloses a method comprising: receiving, at a hypervisor (page 2, col. 2, hypervisor) and from a first guest virtual machine (VM) (page 2, VMs) executing in a processing unit (page 2, GPU), a request (page 3, requests of the resource-hungry applications in each VM) to access a first virtual function (page 2, Virtual functions) corresponding to a physical function (page 2, Physical Function) implemented on a fixed function hardware block (page 2, GPU hardware; page 3, video encoder and security hardware) in the processing unit (page 2, GPU); granting, from the hypervisor and to the first guest VM, access to a first subset of a set of registers in the processing unit, wherein the first subset stores information associated with the first virtual function (page 2, allocating specific registers and memory for each VF); configuring the fixed function hardware block to execute, on behalf of the first guest VM, the first virtual function based on the information stored in the first subset (page 2, with SR-IOV, the physical separation is accomplished by allocating specific registers and memory for each VF. This allows the PCIe device to present multiple instances of itself to the hypervisor or specific VMs, with each instance tied back to a VF); and performing, using the first guest VM, graphics rendering on frames stored in the first subset using the fixed function hardware block configured to execute the first virtual function (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores).
To any extent to which Knuth does not inherently disclose graphics rendering on the frames, Vembu explicitly discloses graphics rendering in, for example, [0003], lines 1-2, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vembu with the invention of Knuth, as this modification merely entails the combination of prior art elements (Knuth’s prior art elements as cited above, and Vembu’s teaching of graphics rendering) according to known methods to yield predictable results (the frames of Knuth being used in graphics rendering), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination of Knuth and Vembu does not entail configuring the fixed function hardware block to execute, on behalf of the first guest VM, the first virtual function based on a profile of the first guest VM, wherein the profile of the first guest VM indicates a required encode bandwidth.
On the other hand, Gupta discloses configuring a fixed function hardware block to execute, on behalf of a first guest VM, based on a profile of the first guest VM, wherein the profile of the first guest VM indicates a requirement ([0026], lines 5-14, each VM has a SLA associated with it that may dictate, among other things, response time, execution time, and throughput. The SLA is used to generate a VM resource profile. This VM resource profile is mapped to the SLA and dictates, for example, the accelerator resources utilized by the VM or software application utilized by the VM. These accelerator resources include, for example, average accelerator CPU cycles, GPU cycles, average accelerator memory, or average bandwidth).
Gupta’s teaching ensure adequate resources are provided (Gupta, [0025], line 18) and particular desired metrics are achieved (Gupta, [0025], lines 24-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the combination of Knuth and Vembu in order to ensure adequate resources are provided and particular desired metrics are achieved. Note that Gupta’s teaching, when applied to the combination of Knuth and Vembu which entails a first virtual function being executed by a fixed function hardware block on behalf of a first guest VM, results in the overall concept of configuring the fixed function hardware block to execute, on behalf of the first guest VM, the first virtual function based on a profile of the first guest VM, wherein the profile of the first guest VM indicates a requirement.
However, the combination thus far does not disclose that the requirement is a required encode bandwidth.
On the other hand, Ronca discloses a requirement is a required encode bandwidth ([0018], lines 17-32, embodiments of the invention may then divide the source video into a plurality of chunks and allocate a portion of an encoding bandwidth to each of the chunks. The size of the portion allocated to each chunk may be based on the complexity of the chunk, relative to other chunks in the source video. As used herein, encoding bandwidth refers to the amount of encoding data that may be used for a particular encoded video. Rather than simply allocating an equal amount of encoding bandwidth to each chunk, embodiments of the invention may allocate each chunk a portion of bandwidth based on a relative complexity of the chunk, such that a chunk with a high relative complexity may be encoded at a higher bitrate, and a chunk with a low relative complexity may be encoded at a lower bitrate. By allocating the encoding bandwidth based on relative complexity, embodiments may produce a higher-quality encoded video; [0028], lines 13-17, for a series of frames where many areas of the screen are changing, the encoder may need to encode a large amount of residue across the series of frames (i.e., the scene has a high residual energy), and so a higher bitrate encoding may be required to capture all the detail of the scene); [0038], lines 5-7, more specifically, a plurality of encoders 134 may be deployed across the virtual machine instances 162; [0038], lines 26-28, allocating an appropriate amount of encoding bandwidth to the encoders assigned to a given chunk (or chunks)).
Ronca’s teaching results in higher-quality encoded video (Ronca, [0018], line 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronca with the combination of Knuth, Vembu, and Gupta in order to result in higher-quality encoded video. Alternatively, this modification merely entails simple substitution of one known element (the bandwidth of Gupta) for another (encode bandwidth in particular, of Ronca) to obtain predictable results (the combination of Knuth, Vembu, and Gupta, wherein the requirement is a required encode bandwidth).

Consider claim 16, the previously presented prior art combination entails the method of claim 13, wherein the first subset of the set of registers includes a frame buffer to store a plurality of frames that are operated on by the first virtual function (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores), context registers to define an operating state of the first virtual function (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch). In addition, Vembu discloses a doorbell register to signal that the first virtual function is ready to be scheduled for execution ([0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).
Vembu’s teaching enables efficient running of workloads from different virtual machines (Vembu, [0121], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, in order to enable efficient running of workloads from different virtual machines. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, and Vembu’s teaching of doorbells) according to known methods (use of doorbells as a mechanism to trigger execution) to yield predictable results (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, using doorbells as a mechanism to trigger execution), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 17, the overall combination entails the method of claim 16, further comprising: scheduling the first guest VM to execute the first virtual function in a first time interval (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card) in response to signaling from the first guest VM (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; Vembu, [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); Vembu, [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; Vembu, [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; Knuth, page 3, requests of the resource-hungry applications in each VM).

Consider claim 18, the overall combination entails the method of claim 17, wherein granting, from the hypervisor and to the first guest VM, access to the first subset of the set of registers occurs during the first time interval, and wherein the hypervisor denies unscheduled guest VMs access to the first subsets of the set of registers during the first time interval (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch. Switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card; Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 19, the overall combination entails the method of claim 18, further comprising installing at least one of a user mode driver and a firmware image of multimedia functionality used to execute the first virtual function on the fixed function hardware block (Knuth, page 4, Even the AMD GPU’s firmware and microcode are protected to prevent intrusion. Any software, including Windows or hypervisor drivers, attempting to load its own firmware code onto the GPU itself must be properly signed and authenticated by the onboard security processor. Also see Vembu, [0089], lines 5-8, in some embodiments, driver software for the graphics processor translates API calls that are specific to a particular graphics or media library into commands that can be processed by the graphics processor; [0109], line 1, user mode graphics driver; [0093], line 3, firmware; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, and Vembu’s teaching of user mode driver and a firmware image) according to known methods (use of drivers and firmware) to yield predictable results (the previously presented prior art combination of Knuth, Vembu, Gupta, and Ronca, entailing the use of drivers and firmware), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143).

Consider claim 20, the overall combination entails the method of claim 18, further comprising:  writing, from the first guest VM, information to the doorbell register in the first subset to signal that the first guest VM is ready to be scheduled for execution (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).

Consider claim 21, the overall combination entails the method of claim 20, wherein scheduling the first guest VM comprises scheduling the first guest VM in response to reading the information from the doorbell register (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).

Consider claim 22, the overall combination entails the method of claim 21, wherein scheduling the first guest VM comprises scheduling the first guest VM based on a priority associated with the first guest VM and other priorities associated with other guest VMs that are ready to be scheduled (Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 23, the overall combination entails the method of claim 21, wherein performing, using the first guest VM, graphics rendering on frames stored in the first subset comprises performing graphics rendering on frames stored in the frame buffer in the first subset using the first virtual function during the first time interval (Knuth, page 2, in the case of a GPU, this could mean frame buffer memory and GPU cores; Venbu, [0003], lines 1-2, graphics hardware includes a number of independent engines such as render engines). 

Consider claim 24, the overall combination entails the method of claim 21, wherein the first guest VM notifies the hypervisor that another virtual function can be loaded for another guest VM in response to completing execution during the first time interval, and wherein the doorbell register in the first subset is cleared in response to completing execution during the first time interval (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; note that doorbell registers are necessarily cleared when serviced so that the doorbells are able to be set again for the next instance of work).

Consider claim 33, the overall combination entails subsets of the set of registers are accessible by the virtual functions (Knuth, page 2, allocating specific registers and memory for each VF).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth, Vembu, Gupta, and Ronca, as applied to claim 1 above, and further in view of Diaz et al. (Diaz) (US 5812789).
Consider claim 2, the combination thus far discloses the processing unit of claim 1, wherein the profile of the guest VM indicates a required encode bandwidth (see above). However, the combination thus far does not disclose a required decode bandwidth as well.
On the other hand, Diaz discloses a required decode bandwidth (col. 6, lines 41-52, a goal is to have the decoder/encoder 45 operate in real time without dropping so many frames that it becomes noticeable to the human viewer of the movie. To operate in real time the decoder/encoder 45 should decoder and/or encode images fast enough so that any delay in decoding and/or encoding cannot be detected by a human viewer. This means that the decoder/encoder 45 has a required bandwidth that allows the decoder/encoder 45 to operate fast enough to decode the entire image in the time between screen refreshes, which is typically 1/30 of a second, with the human viewer not being able to detect any delay in the decoding and/or encoding).
Diaz’s teaching prevents frame dropping (Diaz, col. 6, lines 41-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Diaz with the combination of Knuth, Vembu, Gupta, and Ronca in order to prevent frame dropping. 

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth, Vembu, Gupta, and Ronca as applied to claims 1 and 13 above, and further in view of Cardona et al. (Cardona) (US 20130042237 A1).
Consider claim 3, the combination thus far does not disclose the processing unit of claim 1, wherein the set of registers is initially partitioned into a number of subsets that corresponds to a minimum amount of space allocated to the virtual functions, and wherein the number of the subsets is subsequently modified based on properties of the virtual functions.
On the other hand, Cardona discloses memory is initially partitioned into a number of subsets that corresponds to a minimum amount of space allocated to virtual functions, and wherein the number of the subsets is subsequently modified based on properties of the virtual functions ([0038], lines 1-7, onboard memory 135 includes memory partitions 152, 156, and 160, which store translation entries for corresponding virtual functions 140-150, respectively. Virtual Ethernet bridge 125 dynamically resizes memory partitions 152, 156, and 158 using, for example, reserved memory 154, 158, and 162 based upon the amount of translation entries that virtual functions 140-150 utilize; [0039], lines 1-6, in one embodiment, the maximum memory bounds are established when the virtual functions are provisioned, and the memory partitions are set at a "preferred" partition size. During execution, the memory partition may grow/shrink within specified minimum and maximum partition sizes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cardona with the combination of Knuth, Vembu, Gupta, and Ronca in order to utilize memory more efficiently (Cardona, [0033], line 7). Alternatively, this modification merely entails the combination of prior art elements (the combination of Knuth, Vembu, Gupta, and Ronca as explained above, and Cardona’s method of partitioning memory for virtual functions) according to known methods to yield predictable results (Knuth’s set of registers being partitioned in the manner taught by Cardona), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Cardona’s teaching of memory that is initially partitioned into a number of subsets that corresponds to a minimum amount of space allocated to the virtual functions, and wherein the number of the subsets is subsequently modified based on properties of the virtual functions, when applied to the combination of Knuth, Vembu, Gupta, and Ronca wherein it is a set of registers in particular which is being partitioned for virtual functions, results in the overall claimed limitation. Note that the preferred partition size of Cardona is a minimum amount of space at the time of allocation; alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the preferred partition size to be the minimum partition size, as this modification merely entails simple substitution of one known element (an arbitrary preferred partition size) for another (a minimum partition size) to obtain predictable results (the preferred partition size being the minimum partition size), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 15, the combination thus far does not disclose the method of claim 13, further comprising partitioning the set of registers into a number of subsets that corresponds to a minimum amount of space allocated to a plurality of virtual functions, and modifying the number of subsets based on properties of the plurality of virtual functions.
On the other hand, Cardona discloses partitioned memory into a number of subsets that corresponds to a minimum amount of space allocated to a plurality of virtual functions, and modifying the number of subsets based on properties of the plurality of virtual functions ([0038], lines 1-7, onboard memory 135 includes memory partitions 152, 156, and 160, which store translation entries for corresponding virtual functions 140-150, respectively. Virtual Ethernet bridge 125 dynamically resizes memory partitions 152, 156, and 158 using, for example, reserved memory 154, 158, and 162 based upon the amount of translation entries that virtual functions 140-150 utilize; [0039], lines 1-6, in one embodiment, the maximum memory bounds are established when the virtual functions are provisioned, and the memory partitions are set at a "preferred" partition size. During execution, the memory partition may grow/shrink within specified minimum and maximum partition sizes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cardona with the combination of Knuth, Vembu, Gupta, and Ronca in order to utilize memory more efficiently (Cardona, [0033], line 7). Alternatively, this modification merely entails the combination of prior art elements (the combination of Knuth, Vembu, Gupta, and Ronca as explained above, and Cardona’s method of partitioning memory for virtual functions) according to known methods to yield predictable results (Knuth’s set of registers being partitioned in the manner taught by Cardona), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Cardona’s teaching of memory that is initially partitioned into a number of subsets that corresponds to a minimum amount of space allocated to the virtual functions, and wherein the number of the subsets is subsequently modified based on properties of the virtual functions, when applied to the combination of Knuth, Vembu, Gupta, and Ronca wherein it is a set of registers in particular which is being partitioned for virtual functions, results in the overall claimed limitation. Note that the preferred partition size of Cardona is a minimum amount of space at the time of allocation; alternatively, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the preferred partition size to be the minimum partition size, as this modification merely entails simple substitution of one known element (an arbitrary preferred partition size) for another (a minimum partition size) to obtain predictable results (the preferred partition size being the minimum partition size), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knuth (Consistency and Security: AMD’s approach to GPU virtualization) in view of Vembu et al. (Vembu) (US 20180218530 A1) in view of Cheng et al. (Cheng) (US 20180113731 A1) in view of Gupta et al. (Gupta) (US 20110010721 A1) in view of Ronca et al. (Ronca) (US 20120147958 A1).
Consider claim 25, Knuth discloses a method, comprising: performing, using a first guest virtual machine (VM) (page 2, VMs) executing on a processing unit (page 2, GPU), graphics rendering on frames (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores) stored in a first subset of a set of registers implemented in the processing unit (page 2, allocating specific registers and memory for each VF), wherein the graphics rendering is performed using a first virtual function (page 2, Virtual functions) corresponding to a physical function (page 2, Physical Function) implemented on a fixed function hardware block (page 2, GPU hardware; page 3, video encoder and security hardware) that is configured to implement the first virtual function based on first context information stored in the first subset (page 2, allocating specific registers and memory for each VF); detecting, at a hypervisor (page 2, col. 2, hypervisor), a request from a second guest VM  (page 3, requests of the resource-hungry applications in each VM) to access a second virtual function (page 2, Virtual functions) corresponding to the physical function (page 2, Physical Function); and performing, at the hypervisor and in response to the request, a world switch to configure the fixed function hardware block to execute the second virtual function (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card; page 2, allocating specific registers and memory for each VF).
To any extent to which Knuth does not inherently disclose graphics rendering on the frames, Vembu explicitly discloses graphics rendering in, for example, [0003], lines 1-2, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vembu with the invention of Knuth, as this modification merely entails the combination of prior art elements (Knuth’s prior art elements as cited above, and Vembu’s teaching of graphics rendering) according to known methods to yield predictable results (the frames of Knuth being used in graphics rendering), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which the combination of Knuth and Vembu does not inherently disclose a “world switch”, Cheng explicitly discloses a world switch ([0032], lines 10-17, the GPU scheduler 318 triggers world switches between all already active VFs 314 which have already finished initialization such that each VF 314 are allocated GPU time to handle any accumulated commands before reporting the last completed fence instruction ID back to the guest OS. During the world switches, the hypervisor 308 uses PF configuration space registers to switch the GPU from one VF (e.g., VF(1)) to another (e.g., VF(2))) , and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Knuth and Vembu with the invention of Cheng, as this modification merely entails the combination of prior art elements (the switching of the combination of Knuth and Vembu as cited above, and Cheng’s teaching of world switching) according to known methods to yield predictable results (the switching of the combination of Knuth and Vembu being world switching in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination of Knuth, Vembu, and Cheng does not entail that the fixed function hardware block is configured to implement the first virtual function based on a profile of the first guest VM, wherein the profile of the first guest VM indicates an encode bandwidth.
On the other hand, Gupta discloses a fixed function hardware block that is configured to implement, based on a profile of a first guest VM, wherein the profile of the first guest VM indicates a requirement ([0026], lines 5-14, each VM has a SLA associated with it that may dictate, among other things, response time, execution time, and throughput. The SLA is used to generate a VM resource profile. This VM resource profile is mapped to the SLA and dictates, for example, the accelerator resources utilized by the VM or software application utilized by the VM. These accelerator resources include, for example, average accelerator CPU cycles, GPU cycles, average accelerator memory, or average bandwidth).
Gupta’s teaching ensure adequate resources are provided (Gupta, [0025], line 18) and particular desired metrics are achieved (Gupta, [0025], lines 24-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with the combination of Knuth, Vembu, and Cheng, in order to ensure adequate resources are provided and particular desired metrics are achieved. Note that Gupta’s teaching, when applied to the combination of Knuth, Vembu, and Cheng, which entails a first virtual function being implemented by a fixed function hardware block, results in the overall concept that the fixed function hardware block is configured to implement the first virtual function based on a profile of the first guest VM, wherein the profile of the first guest VM indicates a requirement.
However, the combination thus far does not disclose that the requirement is a required encode bandwidth.
On the other hand, Ronca discloses a requirement is a required encode bandwidth ([0018], lines 17-32, embodiments of the invention may then divide the source video into a plurality of chunks and allocate a portion of an encoding bandwidth to each of the chunks. The size of the portion allocated to each chunk may be based on the complexity of the chunk, relative to other chunks in the source video. As used herein, encoding bandwidth refers to the amount of encoding data that may be used for a particular encoded video. Rather than simply allocating an equal amount of encoding bandwidth to each chunk, embodiments of the invention may allocate each chunk a portion of bandwidth based on a relative complexity of the chunk, such that a chunk with a high relative complexity may be encoded at a higher bitrate, and a chunk with a low relative complexity may be encoded at a lower bitrate. By allocating the encoding bandwidth based on relative complexity, embodiments may produce a higher-quality encoded video; [0028], lines 13-17, for a series of frames where many areas of the screen are changing, the encoder may need to encode a large amount of residue across the series of frames (i.e., the scene has a high residual energy), and so a higher bitrate encoding may be required to capture all the detail of the scene); [0038], lines 5-7, more specifically, a plurality of encoders 134 may be deployed across the virtual machine instances 162; [0038], lines 26-28, allocating an appropriate amount of encoding bandwidth to the encoders assigned to a given chunk (or chunks)).
Ronca’s teaching results in higher-quality encoded video (Ronca, [0018], line 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ronca with the combination of Knuth, Vembu, Cheng, and Gupta in order to result in higher-quality encoded video. Alternatively, this modification merely entails simple substitution of one known element (the bandwidth of Gupta) for another (encode bandwidth in particular, of Ronca) to obtain predictable results (the combination of Knuth, Vembu, Cheng, and Gupta, wherein the requirement is a required encode bandwidth).

Consider claim 26, the previously presented prior art combination entails the method of claim 25. Additionally, Vembu discloses a second guest VM writes information to a doorbell register in a second subset of a set of registers to indicate that the second guest VM is ready to be scheduled, and wherein detecting the request comprises reading the information from the doorbell register ([0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM).
Vembu’s teaching enables efficient running of workloads from different virtual machines (Vembu, [0121], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Cheng, Gupta, and Ronca in order to enable efficient running of workloads from different virtual machines. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Cheng, Gupta, and Ronca, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth, Vembu, Cheng, Gupta, and Ronca, and Vembu’s teaching of doorbells) according to known methods (use of doorbells as a mechanism to trigger execution) to yield predictable results (the previously presented prior art combination of Knuth, Vembu, Cheng, Gupta, and Ronca, using doorbells as a mechanism to trigger execution), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 27, the overall combination entails the method of claim 26, further comprising: scheduling the second guest VM for execution during a time interval that begins at a scheduled time (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card) in response to detecting the request (Vembu, [0121], lines 5-9, in particular, one embodiment provides mechanisms for accepting work from different virtual machines through a memory-based doorbell mechanism in which different doorbells are associated with different VMs; Vembu, [0125], lines 1-4, the work scheduler 1530 receives interrupts from the various doorbells set within doorbell registers 1570 by applications/drivers (executed on the guest VMs 1501-1502); Vembu, [0125], lines 10-13, the applications/driver can submit work from a VM 1501-1502 by composing the workload command buffers 1506-1507 in the VM's memory and then writing doorbell registers 1570 in memory to trigger execution; Vembu, [0124], lines 5-7, a virtual machine monitor (VMM) may assign each virtual function to a different VM; Knuth, page 3, requests of the resource-hungry applications in each VM).

Consider claim 28, the overall combination entails the method of claim 27, wherein scheduling the second guest VM for execution during the time interval comprises granting the second guest VM exclusive access to the set of registers during the time interval (Knuth, page 3, since a virtualized GPU is shared across many VMs, the GPU hardware tracks the data for each VF and saves the context of each VF when it is time to switch. Switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card; Vembu, [0126], lines 1-8, priorities may be assigned to each of the VMs 1501-1502. The work scheduler 1530 may then schedule work to the render engine 1540 and other engines 1545 based on the priority. For example, if guest VM 1501 has a higher priority than guest VM 1502, then the work scheduler 1530 will schedule work within an N element list 1541 for guest VM 1501 ahead of VM 1502, all other variables being equal).

Consider claim 29, the overall combination entails the method of claim 27, wherein performing the world switch comprises performing the world switch at the scheduled time (Knuth, page 3, switching is accomplished via a hardware-based scheduler that AMD built onto the card. In addition to doling out time on the GPU itself, the scheduler switches VFs between the video encoder and security hardware that AMD put on the card; Cheng, [0032], lines 10-17, the GPU scheduler 318 triggers world switches between all already active VFs 314 which have already finished initialization such that each VF 314 are allocated GPU time to handle any accumulated commands before reporting the last completed fence instruction ID back to the guest OS. During the world switches, the hypervisor 308 uses PF configuration space registers to switch the GPU from one VF (e.g., VF(1)) to another (e.g., VF(2))).

Consider claim 30, the overall combination entails the method of claim 29, wherein performing the world switch comprises configuring the fixed function hardware block based on second context information stored in the second subset of the set of registers (Knuth; page 2, with SR-IOV, the physical separation is accomplished by allocating specific registers and memory for each VF. This allows the PCIe device to present multiple instances of itself to the hypervisor or specific VMs, with each instance tied back to a VF; Cheng, [0032], lines 10-17, the GPU scheduler 318 triggers world switches between all already active VFs 314 which have already finished initialization such that each VF 314 are allocated GPU time to handle any accumulated commands before reporting the last completed fence instruction ID back to the guest OS. During the world switches, the hypervisor 308 uses PF configuration space registers to switch the GPU from one VF (e.g., VF(1)) to another (e.g., VF(2))).

Consider claim 31, the overall combination entails the method of claim 30, wherein configuring the fixed function hardware block comprises installing at least one of a user mode driver and a firmware image of multimedia functionality used to implement the second virtual function (Knuth, page 4, Even the AMD GPU’s firmware and microcode are protected to prevent intrusion. Any software, including Windows or hypervisor drivers, attempting to load its own firmware code onto the GPU itself must be properly signed and authenticated by the onboard security processor. Also see Vembu, [0089], lines 5-8, in some embodiments, driver software for the graphics processor translates API calls that are specific to a particular graphics or media library into commands that can be processed by the graphics processor; [0109], line 1, user mode graphics driver; [0093], line 3, firmware; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Vembu with the previously presented prior art combination of Knuth, Vembu, Cheng, Gupta, and Ronca, as this modification merely entails the combination of prior art elements (the previously presented prior art combination of Knuth, Vembu, Cheng, Gupta, and Ronca, and Vembu’s teaching of user mode driver and a firmware image) according to known methods (use of drivers and firmware) to yield predictable results (the previously presented prior art combination of Knuth, Vembu, Cheng, Gupta, and Ronca, entailing the use of drivers and firmware), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Also see Cheng, [0012], lines 14-16, each VF driver 110 comprises a set of instructions for directly interacting with a corresponding VF 114 of the GPU 106).

Consider claim 32, the overall combination entails the method of claim 30, further comprising: performing, using the second guest VM, graphics rendering on frames stored in the second subset of the set of registers using the second virtual function (Knuth, page 2, Virtual Functions, or VFs, represent predefined slices of physical resources. In the case of a GPU, this could mean frame buffer memory and GPU cores; Knuth, page 2, allocating specific registers and memory for each VF; Venbu, [0003], lines 1-2, graphics hardware includes a number of independent engines such as render engines).

 Response to Arguments
Applicant on page 8 argues: ‘At page 2 of the Office Action, claim 2 stands rejected for its recitation of "the profile of the guest VM indicates a requirement for one of the virtual functions" allegedly being indefinite. Solely in the interest of advancing prosecution, Applicant has amended claim 2 to instead recite "wherein the profile of the guest VM indicates a decode bandwidth" and submits that these amendments render this rejection moot. In light of this, withdrawal of this rejection is respectfully requested.’
In view of the aforementioned amendment, the previously presented rejection of claim 2 under 35 USC 112(b) is withdrawn.

Applicant on page 8 argues: ‘At page 3 of the Office Action, claim 25 stands rejected for its recitation of "the first VM" for lacking antecedent basis. In light of this, Applicant has amended claim 25 to instead recite "the first guest VM" and submits that these amendments remedy any antecedent basis issues.’
In view of the aforementioned amendment, the previously presented rejection of claim 25 under 35 USC 112(b) is withdrawn.

Applicant across pages 8-13 argues the prior art does not disclose or suggest the newly amended limitations.
In view of the newly amended limitations, Examiner is newly relying upon the Gupta and Ronca references in the rejections of the independent claims — see the Claim Rejections - 35 USC § 103 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182